         Case 7:20-cv-01787-PMH Document 32 Filed 03/05/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DARRELL GUNN,

                                   Plaintiff,
                                                                    20-CV-1787 (PMH)
                       -against-
                                                                  ORDER OF SERVICE
 SERGEANT “BILL”, et al.,

                                   Defendants.

PHILIP M. HALPERN, United States District Judge:

       Plaintiff, currently incarcerated in Sing Sing Correctional Facility, brings this action pro

se and in forma pauperis (“IFP”). On February 5, 2021, the Court received a letter motion from

the New York State Attorney General’s Office which, inter alia, notified the Court that it did not

believe that Defendant Collins had been served. (Doc. 27). By Order dated February 9, 2021, the

Court directed the AG’s Office to investigate whether Collins had been served and provide an

update within 30 days. (Doc. 28). On March 4, 2021, the AG’s Office notified the Court that it

appeared that Collins was not served and provided an address at which Collins can be served.

(Doc. 31).

       Because Plaintiff has been granted permission to proceed IFP, and thus he is entitled to

rely on the Court and the U.S. Marshals Service to effect service, Walker v. Schult, 717 F.3d. 119,

123 n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and

serve all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals

Service to serve if the plaintiff is authorized to proceed IFP)), the Court directs the Marshals

Service to effect service on Collins. Although Rule 4(m) of the Federal Rules of Civil Procedure

generally requires that the summons and complaint be served within 90 days of the date the

complaint is filed, Plaintiff is proceeding IFP and could not have served the summons and
          Case 7:20-cv-01787-PMH Document 32 Filed 03/05/21 Page 2 of 4




amended complaint until the Court reviewed the amended complaint and ordered that the

summons be issued. The Court therefore extends the time to serve until 90 days after the date the

summons is issued. If the amended complaint is not served within that time, Plaintiff should

request an extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012)

(holding that it is the plaintiff’s responsibility to request an extension of time for service); see

also Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding

IFP] provides the information necessary to identify the defendant, the Marshals’ failure to effect

service automatically constitutes ‘good cause’ for an extension of time within the meaning of

Rule 4(m).”).

        To allow Plaintiff to effect service on Defendant Collins through the U.S. Marshals

Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process Receipt and

Return form (“USM-285 form”) for Defendant Collins. The Clerk of Court is further instructed

to issue this summons and deliver to the Marshals Service all the paperwork necessary for the

Marshals Service to effect service upon Defendant Collins.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff. The Clerk of Court

is further instructed to issue a summons, complete the USM-285 form with the addresses for

Collins, and deliver to the U.S. Marshals Service all documents necessary to effect service on

Defendant Collins.




                                                   2
         Case 7:20-cv-01787-PMH Document 32 Filed 03/05/21 Page 3 of 4




                                      SO ORDERED.

Dated:   March 5, 2021
         White Plains, New York

                                               PHILIP M. HALPERN
                                              United States District Judge




                                       3
Case 7:20-cv-01787-PMH Document 32 Filed 03/05/21 Page 4 of 4




              DEFENDANT AND SERVICE ADDRESS


    Nurse Donna Collins
    Downstate Correctional Facility
    121 Red Schoolhouse Rd.
    Fishkill, NY 12524-0445
